The Vice-Chancellor :
I think it is proper to make an order on the defendant and her solicitor to stay all further proceedings on the part of the defendant—proceedings on the part of the complainant are, of course, at an end, since any steps that might be taken would be nugatory. As the defendant has been brought into court, her solicitor is entitled to costs, but only up to the nineteenth day of June, when he received notice, from the complainant’s solicitor, of her death. From that time the defendant’s solicitor should have forborne to take any proceedings, except merely to ask for his costs ; and I think he ought to have acceded to the proposition made to him on that subject and not have put the complainant’s solicitor and counsel to the necessity of making this application. While, therefore, he is to have his costs of the suit to be taxed for all his *419proceedings to the eighteenth day of June inclusive, he must pay costs to the complainant of the present motion to be taxed,
The costs, when taxed, to be setoff and the balance paid.
Order accordingly for a stay of proceedings and the payment of costs.